DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant should note that several references from the IDS of 10/9/21 have been lined through because they contain no dates.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,614,820 to Shaw et al. in view of U.S Patent Publication 2005/0140038 to Frienser.
Regarding claims 21 and 26, Shaw discloses a method comprising pouring a base concrete mixture, having an upper outer surface, of aggregate being three eighths inch upon a base (20 & 16) and a surface mixture (22) having small aggregate and with sand added.  However, Shaw does not particularly disclose the small aggregate as smaller than the base aggregate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use larger aggregate in the base since the surface mix is disclosed as small, this would be obvious to use larger aggregate in the base.  Also, Shaw does not disclose the base concrete as unhydrated.  Frienser discloses the use of a base concrete in a mold, the concrete being unhydrated (paragraph 174).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw by using unhydrated concrete as disclosed by Frienser in order to improve the strength, or as an obvious design choice used for the particular application.
Regarding claim 22, Shaw discloses levelling the surfaces (see level surfaces in figures).
Regarding claims 23 and 24, Shaw does not particularly disclose preparing the base mixture by removing large aggregate to form the surface mixture.  However, Shaw discloses the surface mixture as having small aggregate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove any large aggregate from the surface mixture since Shaw discloses the surface mixture as having small aggregate. Therefore, any large aggregate may be construed as  removed.
Regarding claim 25, Shaw discloses rebar in the base (fig. 1: 16 & 20).
Regarding claim 27, Shaw does not specifically disclose pouring the surface mixture over the base layer within 8 hours after forming the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pour the surface mixture within 8 hours as a mere design choice.  This is typical in the art of concrete construction and would prevent the base from hardening beyond the point of cohesion with the surface.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633